DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.
 
Status of the Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants’ Amendment/Response dated 03/29/2022 is acknowledged.  In the Amendment, claims 1 and 6 were amended.  Claims 1-16 are pending and have been examined in this action.  While Applicants’ arguments in conjunction with the claim amendments were found to be persuasive in overcoming the previous rejections (see Response to Arguments below), Applicants’ amendments and new claims necessitated new searches, and claims 1-16 are rejected in view of newly cited Castro et al. below.  Rejections not reiterated from previous actions are hereby withdrawn.  The following rejections are reiterated or newly applied and constitute the complete set of rejections currently being applied to the present application.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brain et al. (cited above) OR Molenda et al. (cited above) in view of Goddinger et al., further in view of De Rijk and Castro et al.  All references except Castro et al. were cited in the previous action.
	Regarding claims 1 and 2, Brain et al. teach hair care compositions such as shampoos comprising less than 10 wt % of a silicone material such as a quaternized polysiloxane (silicone quaternium-12) (see paragraph [0083], [0087] and [0096]).  This range of silicone quaternium-12 encompasses the claimed range.
	Regarding the specific limitations of claims 3 and 5, Brain et al. teach the inclusion of zwitterionic surfactants and anionic surfactants in their compositions (see paragraph [0070]).  
	Regarding the specific limitations of claim 6, Brain et al. teach the inclusion of sodium cocoyl isethionate in their compositions (see paragraph [0070]).
	Regarding the specific limitations of claim 7, Brain et al. teach the inclusion of plant extracts in their compositions (see paragraphs [0011] and [0012]).
	Regarding the specific limitations of claim 9, Brain et al. teach the inclusion of amino acids in their compositions (see paragraph [0076]).

Regarding claims 1 and 2, Molenda et al. teach hair care compositions such as shampoos comprising 0.01 to 10 wt % of a silicone material such as a quaternized polysiloxane (silicone quaternium-12)  (see Abstract, paragraphs [0014] and [0015]).  This range of silicone quaternium-12 encompasses the claimed range.
	Regarding the specific limitations of claims 3 and 5, Molenda et al. teach the inclusion of zwitterionic surfactants and anionic surfactants in their compositions (see paragraph [0045]). 
	Regarding the specific limitations of claim 4, Molenda et al. teach the inclusion of cocamidopropyl betaine in their compositions (see paragraph [0070] and Examples).
	Regarding the specific limitations of claim 7, Molenda et al. teach the inclusion of plant extracts in their compositions (see paragraphs [0081]).
	Regarding the specific limitations of claim 9, Molenda et al. teach the inclusion of amino acids in their compositions (see paragraph [0070]).

Regarding the specific limitations of claim 8, neither Brain et al. nor Molenda et al. teach the inclusion of a sunflower seed extract, a sandalwood extract, a Phellodendron amurense bark extract, a barley extract, or a combination thereof in their compositions.
	Regarding the specific limitations of claim 10, neither Brain et al. nor Molenda et al. teach the inclusion of creatine in their compositions.
Regarding the specific limitations of claims 11 and 12, neither Brain et al. nor Molenda et al. teach the inclusion of vitamins in their compositions.
Regarding the specific limitations of claim 13, neither Brain et al. nor Molenda et al. teach the claimed ratio (about 1:1 to about 1:2) of zwitterionic surfactant to anionic surfactant.
Regarding the specific limitations of claim 14, neither Brain et al. nor Molenda et al. teach the inclusion of a fatty alcohol and a quaternary nitrogen in a ratio from about 1:1 to about 3:1 in their compositions.
Regarding the specific limitations of claims 15 and 16, neither Brain et al. nor Molenda et al. teach hair care compositions that are conditioners comprising between about 0.4% and about 2% of a hydrogenated polydecene. 	

	Goddinger et al. teach hair care compositions such as shampoos and conditioners (see paragraph [0002]).  Goddinger et al. state that synergistic advantages such as anti-inflammatory effects and skin-calming are obtained by using plant extracts such as sandalwood and bark extracts in their compositions (see paragraphs [0495]-[0501]).  Goddinger et al. also state that vitamins such as niacinamide and protein hydrolyzates such as creatine are capable of strengthening the structure of hair when included in their compositions (see paragraphs [0446]-[0451], [0484], [0485], and [0487]).  
	Regarding the specific limitations of claim 8, based on the teachings of Goddinger et al., it would have been obvious for one of ordinary level of skill in the art at the time of the invention to include plant extracts such as sandalwood and bark extracts in the hair care compositions of Brain et al. or Molenda et al. with a reasonable expectation that such extracts would impart an anti-inflammatory or skin-calming effect in hair care compositions.
	Regarding the specific limitations of claims 10-12, based on the teachings of Goddinger et al., it would have been obvious for one of ordinary level of skill in the art at the time of the invention to include vitamins such as niacinamide and protein hydrolyzates such as creatine in the hair care compositions of Brain et al. or Molenda et al. with a reasonable expectation that such ingredients would allow the hair care compositions to strengthen hair.

De Rijk teaches hair care compositions such as shampoos and conditioners (see paragraph [0162]).  De Rijk teaches the inclusion of fatty alcohols as surfactants in their compositions (see paragraphs [0311]-[0313]).  De Rijk also teaches the inclusion of quaternary nitrogen in the form of ammonium groups as preservatives or antimicrobial compounds in their compositions (see paragraphs [0239] and [0243]).  De Rijk further teaches the inclusion of hydrogenated polydecene as a hair conditioner in their compositions (see paragraph [0118]).
Regarding the specific limitations of claim 14, based on the teachings of De Rijk, it would have been obvious for one of ordinary level of skill in the art at the time of the invention to include fatty alcohols and quaternary nitrogen in the hair care compositions of Brain et al. or Molenda et al. for their respective surfactant and preservative properties.  Regarding the claimed ratio range (about 1:1 to about 3:1) of fatty alcohol to quaternary nitrogen, such a range is not seen as a critical limitation absent evidence to the contrary, and it would have been well within the ordinary level of skill in the art at the time of the invention to achieve the claimed ratios via routine experimentation and optimization based on the combined teachings of Brain et al., Molenda et al. and De Rijk.
Regarding claims 15 and 16, based on the teachings of De Rijk, it would have been obvious for one of ordinary level of skill in the art at the time of the invention to include hydrogenated polydecene in the hair care compositions of Brain et al. or Molenda et al. for its known function as a hair conditioner.  Regarding the claimed amounts of hydrogenated polydecene (about 0.4% to about 2%), such an amount is not seen as a critical limitation, absent evidence to the contrary, and it would have been well within the ordinary level of skill in the art at the time of the invention to achieve the claimed amounts of hydrogenated polydecene via routine experimentation and optimization based on the combined teachings of Brain et al., Molenda et al. and De Rijk.
Also, regarding the claimed ratio range (about 1:1 to about 1:2) of zwitterionic surfactant to anionic surfactant in claim 13, such a range is not seen as a critical limitation absent evidence to the contrary, and it would have been well within the ordinary level of skill in the art at the time of the invention to achieve the claimed ratios via routine experimentation and optimization based on at least the combined teachings of Brain et al. and Molenda et al.

Regarding the newly added limitations of claim 1, the cited art of record does not explicitly teach the inclusion of sodium methyl 2-sulfolaurate, disodium 2-sulfolaurate, sodium lauryl sulfoacetate in their compositions.
Castro et al. teach hair care compositions comprising sodium lauryl sulfoacetate as a preferred anionic surfactant (see paragraph [0191]).
Based on the teachings of Castro et al., it would have been obvious to one of ordinary level of skill in the art at the time of the invention to include sodium lauryl sulfoacetate in the hair care compositions of Brain et al. or Molenda et al. for its known function as anionic surfactant. 

Response to Arguments
Claim Rejections Under 35 U.S.C. 102
Applicants amendment to claim 1 has overcome the previous rejections under 35 U.S.C. 102, and these rejections have been withdrawn.

Claim Rejections Under 35 U.S.C. 103
Applicants argue that none of the cited references teach or suggest a composition that contains one or more of sodium methyl 2-sulfolaurate, disodium 2-sulfolaurate, and sodium lauryl sulfoacetate (see page 6 of Response). In response, the Examiner notes newly cited Castro et al., which teaches hair care compositions comprising sodium lauryl sulfoacetate as a preferred anionic surfactant (see paragraph [0191]).  The Examiner maintains that based on the teachings of Castro et al., it would have been obvious to one of ordinary level of skill in the art at the time of the invention to include sodium lauryl sulfoacetate in the hair care compositions of Brain et al. or Molenda et al. for its known function as anionic surfactant. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615